901 A.2d 1229 (2006)
279 Conn. 905
STATE of Connecticut
v.
Gregory B. WINOT.
Supreme Court of Connecticut.
Decided June 29, 2006.
Marjorie Allen Dauster, senior assistant state's attorney, in support of the petition.
Jon L. Schoenhorn, Hartford, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 96 Conn.App. 332, 897 A.2d 115 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that General Statutes § 53a-94 is unconstitutional as applied to the facts of this case?"
The Supreme Court docket number is SC 17696.